Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2020

                                       No. 04-20-00420-CR

                                EX PARTE GUSTAVO GARZA

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR3143
                      Honorable Andrew Wyatt Carruthers, Judge Presiding


                                          ORDER

        On August 19, 2020, appellant Gustavo Garza filed a notice of appeal stating his intent to
appeal an order denying his Application for Writ of Habeas Corpus. The appellate record shows
the trial court held a hearing on appellant’s application and orally denied him relief, but the
record does not contain a signed, written order. A trial court’s oral announcement of its decision
in open court is not final and appealable until the trial judge signs a written order. State v.
Kibler, 874 S.W.2d 330, 332 (Tex. App.—Fort Worth 1994, no pet.).
         We therefore ORDER appellant to file in this court October 23, 2020, a response
showing cause why this appeal should not be dismissed for want of jurisdiction. If appellant
fails to satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c). If a supplemental clerk’s record is required to establish this court’s jurisdiction,
appellant must ask the trial court clerk to prepare one and must notify the clerk of this court that
such a request was made. All deadlines in this matter are suspended until further order of the
court.




                                                      _________________________________
                                                      Beth Watkins, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court